DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
				Examiner Comment
Please note that this rejection is a second NF rejection. 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a peptide capable of enzymatically induced self-assembly conjugated to a redox modulator, claimed in claims 1-4, 6-7, 10, 12-13, 15, 18, 26-28, 35-36 and 38-39 in the reply was previously acknowledged. Election was made without traverse of the conjugate “D-1p”, which is the structure NBD-propionyl-NH-D-Phe-D-Phe-D-Lys(TPP)-D-Tyr(phospho)-COOH, wherein all the amino acids are D amino acids and wherein the peptide includes an amino acid (Tyr) that is phosphorylated. 
Claims 10, 12, 32-34, 41, 51-53, 55-56, 60 and 71-72 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 7/25/22, Applicants amended claim 18. 
Claims 1-4, 6-7, 13, 15, 18, 26-28, 35-36 and 38-39 read on the elected Group I and elected species and are under consideration. 

Drawings
The drawings are objected to because Fig. 8A, 8B, 9A, 9B, 10A, 10B are 10C are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - Withdrawn

The rejection of claim 18  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claim to depend from claim 15. 

The rejection of claims 1-4, 6-7, 13, 15, 18, 26-28, 35-36 and 38-39 under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO2015/157535, cited on IDS and provided by Applicant) in view of Chen et al. (“Dual-Targeting pro-apoptotic peptide for programmed cancer cell death via specific mitochondria damage” Scientific Reports 3:3468, Dec 2013) and McCombs et al. (“Antibody Drug Conjugates: Design and Selection of Linker, payload and conjugation chemistry”; The AAPS Journal, Col. 17(2) 2015) is withdrawn due to Applicants arguments. 
Response to Arguments
Applicant’s arguments, filed 7/5/22, with respect to the 103 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

	
Claim Rejections - 35 USC § 112(a)-NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 13, 15, 18, 26-27, 35-36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person would know what sequences will be capable of enzymatically-induced self-assembly.
(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicant’s claimed peptide is capable of enzymatically-induced self-assembly, wherein the peptide is up to about 35 amino acids including a plurality of aromatic amino acid residues and either an amino acid that is phosphorylated or sulfated or an amino acid covalently bound to a phosphoester moiety, wherein a redox modulator is conjugated on a side chain.  The specification discloses 65 compounds [0061].  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are describing a compound that is capable of self-assembly.  However, applicants have not described what is required for the sequence to enzymatically self-assemble.  A person of skill in the art would not know what features are required for a peptide for enzymatically-induced self-assembly.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement. The prior art teaches the required peptide sequence.  Xu et al. (previously presented) teach a peptides capable of enzymatically-induced self-assembly, comprising 4 amino acids, wherein the peptides comprise Phe at the first two residues and Tyr or Lys for the 3rd and 4th residue. The peptide sequences of Xu et al. are the same or similar to the claimed peptide sequences. 
 (d) representative number of samples:  Applicants have described about 65 sequences that have the claimed function.  However, the sequences described in the specification are similar in structure. For example, the peptides are all 4 amino acids in length, have a Naphthyl-acetyl or NBD-acetyl at the N-terminus, all contain Phe as the first two amino acids and Lys and Tyr are the last two amino acids. Therefore, the structure of the exemplified peptides are structurally similar and contain a core sequence. However, the claims are extremely broad encompassing up to about 35 amino acids and at least two aromatic residues (plurality).  MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, the genus of claim 1 is enormous and the description of 65 sequences that are all structurally similar, does not reflect the variation within the genus. 
This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which peptides to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of peptide of claim 1. Therefore, only the peptides of claim 28 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The peptides of claim 28 are free of the art. The closest prior art is Xu et al. and Chen et al. (previously presented). Xu et al. teach a peptides capable of enzymatically-induced self-assembly, comprising 4 amino acids, wherein the peptides comprise Phe at the first two residues and Tyr or Lys for the 3rd and 4th residue. A person of ordinary skill in the art would not have a motivation to deliver TPP or any other redox modulators to mitochondria as taught by Chen et al. because Xu et al. is drawn to enzymatically activated peptide to form pericellular assemblies externally of cancer cells. The peptides of Xu et al. are structurally intended for use outside of the cell and a person of ordinary skill in the art would not look to conjugate to TPP for delivery to mitochondria located within a cell. 


			
			Conclusion
Claims 1-4, 6-7, 13, 15, 18, 26-27, 35-36 and 38-39 are rejected.
	Claim 28 is objected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654